Appeal by plaintiff in a personal injury negligence action from a judgment of the Schenectady County Court in favor of defendant dismissing the complaint upon the ground of plaintiff’s failure to prove a cause of action. About midafternoon on May 14, 1960 plaintiff sustained injuries to his nose when in an attempt to leave defendant’s department store in Schenectady, New York, by its easterly exit to the public street, he walked against a stationary glass panel 18% inches in width located adjacent to two glass doors of the same height each of which was 30 inches wide and the nearer of which at the time was fixed in an open position. As was said in a recent case: “ While under some circumstances a glass door exit may be constructed or maintained in a manner so as to constitute negligence (see Shannon v. Broadway & 41st St. Corp., 272 App. Div. 1029, affd. 298 N. Y. 589), in the instant case there was a complete absence of proof of negligence on the part of the defendant. There was no evidence offered to show faulty construction or improper maintenance.” (Luciano v. Mapart, Inc., 14 A D 2d 843, motion for leave to appeal denied 11 N Y 2d 642; see, also, Cooper v. Scharf, 11 A D 2d 101.) The trial court properly dismissed the complaint. Judgment unanimously affirmed, with costs to respondent. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.